

	

		II

		Calendar No. 206

		109th CONGRESS

		1st Session

		S. 1681

		IN THE SENATE OF THE UNITED STATES

		

			September 12, 2005

			Mrs. Hutchison (for

			 herself and Mr. Cornyn) introduced the

			 following bill; which was read the first time

		

		

			September 13, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To provide for reimbursement of communities for purchases

		  of supplies distributed to Katrina Survivors.

	

	

		1.Reimbursement for

			 purchases

			(a)Definitions

				(1)Disaster

			 periodThe term disaster period means, with respect

			 to any State that includes an area for which a major disaster has been declared

			 in accordance with section 401 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina, the

			 period beginning on the earliest date on which any area of the State was so

			 declared and ending on the latest date for which any such declaration of an

			 area of the State terminates.

				(2)Katrina

			 SurvivorThe term Katrina Survivor means an

			 individual who—

					(A)resides in an

			 area for which a major disaster has been declared in accordance with 401 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170) as a result of Hurricane Katrina; or

					(B)resided in an

			 area described in subparagraph (A) during the 7 days immediately preceding the

			 declaration of a major disaster described in subparagraph (A).

					(3)Major

			 disasterThe term major disaster has the meaning

			 given the term in section 102 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5122).

				(b)Reimbursement

				(1)In

			 generalSubject to paragraph (2) and subsection (c),

			 notwithstanding any other provision of law, the President shall reimburse a

			 community for each purchase of supplies (such as food, personal hygiene

			 products, linens, and clothing) distributed to Katrina Survivors in an amount

			 equal to 100 percent of the amount expended for the purchase.

				(2)Eligible

			 purchasesReimbursement under paragraph (1)—

					(A)shall be

			 available only with respect to supplies that—

						(i)are

			 purchased with taxpayer dollars; and

						(ii)would otherwise

			 be eligible for reimbursement if purchased by a Katrina Survivor; and

						(B)shall not be

			 available with respect to any supplies purchased with funds from a charitable

			 contribution.

					(c)Period of

			 applicabilityThis section and the authority provided by this

			 section apply only to a community assisting Katrina Survivors from a State

			 during the disaster period of the State.

			

	

		September 13, 2005

		Read the second time and placed on the

		  calendar

	

